Judgment of Supreme Court, New York County (William Davis, J., at hearing, trial and sentence), rendered December 1, 1988, convicting defendant, after a jury trial, of robbery in the first degree and sentencing him, as a second violent felony offender, to a 6-to-12-year prison term, unanimously affirmed.
Defendant was charged with robbery and possession of a weapon after he allegedly attacked, with a razor, security *785guards who had observed defendant place store merchandise under his jacket. After the jury had been charged, on the second day of deliberations, before the defendant was produced by the Department of Correction, the jury sent the court a note which read: "Is the jury required to be unanimous on charge [number] 1, robbery in the first degree, in order to consider charge 1A, petit larceny. In other words if we are undecided on charge [number] 1, do we then decide on 1A?” By the time defendant was produced, the jury had reached a verdict convicting defendant of robbery in the first degree and acquitting him of possession of a weapon. The note was never answered.
"A defendant has a fundamental right to be present at all material stages of a trial”. (People v Mehmedi, 69 NY2d 759, 760, rearg denied 69 NY2d 985.) The giving of instructions to a jury constitutes a material stage requiring the defendant’s presence. (People v Ciaccio, 47 NY2d 431, 436-437.) The court properly did not respond to the jury’s note in the absence of defendant. The issue then remaining is whether the defendant was prejudiced by the failure of the court to respond to the jury’s note. (People v Agosto, 73 NY2d 963.) Defendant suffered no prejudice. By convicting defendant of the top count, the jury resolved any question about how to proceed to deliberate upon the lesser included offense.
Defendant’s remaining contention that he was improperly adjudicated a second violent felony offender is unpreserved for appellate review.
Concur — Murphy, P. J., Sullivan, Carro and Milonas, JJ.